Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Farjami, Farshad on May 06, 2021.

Please amend claim as below:

Claim 1 (Currently Amended): An image generation system comprising:
a rotor and a base including a motor for spinning the rotor about an axis of rotation;
a display secured to the rotor, wherein the display includes a display surface;
a blur screen secured to the display, the blur screen having a vertical edge substantially parallel to the axis of rotation and including a first light emission barrier, a second light emission barrier, and a horizontal gap having a width substantially perpendicular to the vertical edge separating the first light emission barrier from the second light emission barrier;
wherein the first light emission barrier and the second light emission barrier are configured to substantially prevent rotational blur of an image when displayed by the display surface while the display and the blur screen are spun by the motor and the rotor, and wherein the blur screen forms a substantially triangular viewing cavity or a substantially half-cylindrical viewing cavity between the display surface and the horizontal gap.

Claim 4 (Currently Amended): The image generation system of claim [[13]] 1, wherein the horizontal gap has a length perpendicular to the width and equal to a height of the vertical edge of the blur screen.

Claim 5 (Cancelled)

Claim 8 (Currently Amended): The image generation system of claim 1, wherein the first light emission barrier and the second light emission barrier comprise or metal.

Claim 9 (Currently Amended): The image generation system of claim 1, wherein the display is configured to display the image when the motor and the rotor spin , appears as a three-dimensional (3D) floating image.

Claim 11 (Currently Amended): A method for use by an image generation system having a rotor, a base including a motor for spinning the rotor about an axis of rotation, a display secured to the rotor, and a blur screen secured to the display, the blur 
spinning the display and the blur screen, using the motor and the rotor, about the axis of rotation;
emitting light from the display surface to display an image while spinning the display and the blur screen; and
blocking a portion of the light emitted from the display surface using the first light emission barrier and the second light emission barrier to prevent rotational blur of the image displayed by the display surface while the display and the blur screen are spinning, wherein the blur screen forms a substantially triangular viewing cavity or a substantially half-cylindrical viewing cavity between the display surface and the horizontal gap. 

Claim 12 (Currently Amended): The method 

Claim 13 (Currently Amended): The method 

Claim 14 (Currently Amended): The method 

Claim 15 (Cancelled)

Claim 16 (Currently Amended): The method .

Claim 17 (Currently Amended): The method 

Claim 18 (Currently Amended): The method or metal.

Claim 19 (Currently Amended): The method 
Claim 20 (Currently Amended): The method 


REASON FOR ALLOWANCE

Claims 1-4, 6-14, 16-20 are allowable over cited prior art.
The following is an examiner’s statement of reasons for allowance: The combination of the cited prior art of record do not disclose the limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649